by the defendant from five judgments of the Supreme Court, Kings County (Owens, J.), all rendered December 7, 1984, convicting him of robbery in the first degree (1 count under indictment No. 2153/83, 3 counts under indictment No. 2378/83, 5 counts under indictment No. 5393/84 and 1 count under indictment No. 5442/84), and criminal possession of stolen property in the first degree (under indictment No. 5455/84), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The claim raised in the defendant’s pro sé supplemental brief, that the presentence report was inadequate in that it contained little information concerning the defendant’s background (see, CPL 390.20 [1]), is both unpreserved and merit-less. No complaint concerning the adequacy of the report was raised before sentence was imposed. Moreover, any deficiency in the presentence report was due to the defendant’s refusal to speak to the probation officer who prepared the report. The defendant should not be heard to complain of an omission that was of his own making. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.